Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Regarding Claim 1, Applicant has amended the claim to recite “wherein the front side metal is located throughout a bottom of the through-wafer-via”. Applicant argues that modified Fidaner discloses a cap which “ends at the bottom of it’s through-via” and attempts to make the distinction such that Fidaner cannot disclose a cap “throughout the bottom of it’s through-via”. It is unclear what distinction Applicant intends to make. Examiner agrees that Fidaner discloses the metal of the cap region “ends at the bottom of it’s through-via” as shown in the figure below, however, this is the same configuration as Applicant’s Fig. 27. Applicant provides no guidance as to which embodiment is represented by the amendment, however, in view of the instant disclosure, only Fig. 27 support such an amendment. 


    PNG
    media_image1.png
    309
    565
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    260
    508
    media_image2.png
    Greyscale


Instant element 2711 ends at the base of the through-via (Instant Fig. 27) much like Fidaner’s element 62 ends at the base of the through-via (Fig. 6a). It is unclear what Applicant intends to impart by “throughout a bottom of the through-wafer-via” in the amendment if not the extension of the element so as to extend throughout the bottom, i.e. within every part of the bottom, as would be required by use of the term “throughout”. If Applicant wishes the amendment to require the feature extend past the bottom of the through-wafer-via, the claim does not require as much and additionally the instant disclosure would not support such an amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130263920 by Fidaner et al (hereinafter Fidaner) in view of US 20100218816 by Guha et al (hereinafter Guha), US 20120276676 by Cornfeld et al (hereinafter Cornfeld) and US 20120270356 by Moon et al (hereinafter Moon) and alternatively further in view of US 20120138128 by Wu et al (hereinafter Wu). 



Fidaner fails to disclose an antireflective coating. 

However, Guha discloses an antireflective coating disposed on a junction layer of a MWT solar cell (20 Fig. 15B teaching the claimed “a first portion of an antireflection coating overlying a first portion of the heteroepitaxial layer”) so as to reduce reflection ([0021]). 

Therefore, it would have been obvious to a skilled artisan to include an antireflective coating over Fidaner’s junction layer, as taught by Guha, in order to reduce reflection ([0021]). 

A cap region is disposed on a portion of the junction layer separate from the portion including the antireflective coating (Fidaner 21 Fig. 6a teaching the claimed “a patterned cap region overlying a second portion of the heteroepitaxial layer”). A back contact metal is electrically connected to the back surface of the substrate (Fidaner 54 Fig. 6a teaching the claimed “a backside metal electrically interconnected to the back substrate surface”). 



Modified Fidaner discloses an insulating material (61 Fig. 6a) disposed along the sidewalls of the through wafer-via such that it would be overlying a third portion of the junction layer separate from the first or second portions. Fidaner does not disclose the material for the insulating material, however, Guha discloses known dielectrics for use in MWT solar cells may include silicon oxide or nitride ([0026]). 

As such, a skilled artisan would appreciate silicon oxide or nitride may be used as the insulating material in modified Fidaner’s solar cell, as taught by Guha, as the selection of a known material based on its suitability for its intended use, in the instant case an insulator for a solar cell, supports a prima facie obviousness determination (see MPEP 2144.07). 

In combination, as both the anti-reflective coating and the insulator may be formed of a dielectric (Guha [0025]) and silicon oxide or nitride are both known anti-reflective materials, it would have been obvious to use either silicon oxide or nitride for the insulator and anti-reflective layers. As such, the two layers can collectively be considered the claimed “anti-reflective coating” and render obvious the claimed “a second portion of the antireflection coating overlying a third portion of the heteroepitaxial layer between the patterned cap region and disposed on sidewalls of the through-wafer-via”.   

Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983). As such, a skilled artisan would appreciate that the two features could be formed as a single, integral component, rendering obvious the claimed “wherein the front side metal is located throughout a bottom of the through-wafer-via”. 

Additionally or alternatively, Wu discloses it is known and conventional in the art to use a single, integral piece instead of two separate pieces to form the metallic cap and through-wafer-via electrode portion in a MWT solar cell (124 Fig. 1H teaching the claimed “wherein the front side metal is located throughout a bottom of the through-wafer-via”). The claimed subject matter simply applies a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2141 (III) Rationale D, KSR v. Teleflex (Supreme Court 2007). 

Modified Fidaner fails to disclose an optical adhesive or coverglass. 

However, Cornfeld discloses an epitaxially grown multi-junction solar cell formed on a substrate including front contacts on the epitaxially grown junction layer having an optical adhesive and glass cover disposed on the front contact side of the cell (130, 513 and 514 Fig. 18C corresponding to the 

Therefore, one having ordinary skill in the art would be readily motivated to add the adhesive and cover glass disclosed by Cornfeld onto Fidaner’s solar cell, in order to protect from environmental factors and bond the layers together (Cornfeld [0144]).

Modified Fidaner fails to disclose the width of the via-hole decreases in a direction from the first surface to the second surface.

However, Moon discloses a MWT solar cell wherein the via-hole is formed so as to have a gradually decreasing width in a direction towards the second surface (Fig. 1 [0025] teaching the claimed “wherein a width between the sidewalls of the through-wafer-via at the front substrate surface is greater than a width between the sidewalls of the through-wafer-via at the back substrate surface”). 

As shown by Moon, a via-hole within a MWT solar cell being tapered in width in a direction from the front surface to the back surface is routine and conventional and therefore would be obvious to employ such a configuration in modified Fidaner. The tapering of the via-hole amount to no more than a change in form or shape, which without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). If it is Applicant’s position that the instant shape is critical, evidence must be provided to support such a position. 



Regarding Claim 4, modified Fidaner discloses a junction layer which may include three junctions or more (Fidaner Fig. 1A). The instant specification provides no guidance as to how a cell may achieve the claimed unit mass per area other than being a three junction cell (see instant [0147], [0176], [0216]), therefore, it is the Office's position that by virtue of being a triple junction cell, modified Fidaner necessarily reads on the claimed "wherein the surface mount multijunction photovoltaic cell is characterized by a unit mass per area of less than 0.09 g/cm3” limitation). 

Regarding Claim 5, modified Fidaner discloses the junction layer may comprise at least two junctions (Fidaner 45 Fig. 1A corresponding to the claimed “wherein the heteroepitaxial layer comprises at least two junctions” limitation). 



Regarding Claim 7, modified Fidaner discloses in addition to being disposed on the front surface of the cell and “throughout” the back surface of the through-wafer-via, the cap is also disposed within the confines of the through-wafer-via (Fidaner 62 Fig. 6a teaching the claimed “further comprising a metal filling the through-wafer-via”). 

Regarding Claim 8, modified Fidaner discloses the junction layer may be formed of dilute nitride compounds (Fidaner [0020] teaching the claimed “wherein the heteroepitaxial layer comprises at least one dilute nitride junction”). 

	Regarding Claim 9, modified Fidaner discloses the dilute nitride may include GaInNAsSb, GaInNAsBi, GaInNAsSbBi, GaInNAs, GaNAsSb, GaNAs, GaNAsBi, or GaNAsSbBi (Fidaner [0020] teaching the claimed “wherein the at least one dilute nitride junction comprises GaInNAsSb, GaInNAsBi, 
GaInNAsSbBi, GaInNAs, GaNAsSb, GaNAs, GaNAsBi, or GaNAsSbBi”). 

Regarding Claims 10-13, modified Fidaner does not disclose the exact alloy ratios of the dilute nitride, however, indicates that “a wide range of alloy ratios can be used” (Fidaner [0020]). A skilled artisan would appreciate that changing the content of any of the components within the dilute nitride compounds would results in a differing band gap which would be optimizable for desired wavelength absorption. Therefore, absent a showing to the contrary, it is the Office’s position that the content of each element within the dilute nitride compounds as claimed is a result effective variable, requiring no 

	Regarding Claim 14, modified Fidaner discloses using Ge or GaAs to form the substrate (Fidaner [0020] teaching the claimed “wherein the substrate comprises Ge or GaAs”). 

Regarding Claim 15, modified Fidaner does not disclose a module comprising a plurality of solar cells. 

However, Cornfeld discloses using a wafer substrate to dispose a plurality of solar cells thereon (Fig. 14A corresponding to the claimed “a photovoltaic module comprising a plurality of the surface mount multijunction photovoltaic cells of Claim 1" limitation). 

It is well-known in the art that connecting a plurality of solar cells in a junction results in higher electrical output than a single cell, therefore, one having ordinary skill in the art would be readily motivated to assemble modified Fidaner’s solar cells on a substrate for use as a module, as taught by Cornfeld, to increase electrical output over the use of one cell. 

Regarding Claim 16, modified Fidaner discloses a wafer substrate on which the solar cells are disposed, the substrate having a front and back surface, the cells being disposed on the front surface (Cornfeld Fig. 14A corresponding to the claimed “an interconnection substrate and wherein the plurality 

Regarding Claim 18, modified Fidaner discloses the substrate on which the solar cells are mounted would be a front surface (Cornfeld Fig. 14A) corresponding to the claimed "the photovoltaic module comprises a front surface area" limitation but is silent as to the percentage of surface area taken up by the cells on the connecting substrate, however, it is well-known in the art that increasing the surface area covered by solar cells would result in an increased electrical output via increased absorbance of light, however, such an increase would also result in more cost due to increased material requirements. Therefore, one having ordinary skill in the art would be readily motivated to optimize the surface area of the solar cells in the module to account for desired electrical output vs. cost, requiring no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed "wherein the plurality of surface area mount multijunction photovoltaic cells cover at least 70% of the front surface area" limitation.  The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Regarding Claim 19, modified Fidaner discloses a module comprising the cells such that they would produce power (Cornfeld Fig. 14A corresponding to the claimed “a power system comprising the photovoltaic module of Claim 1” limitation). 

	Regarding Claim 22, modified Fidaner discloses the passivation layer on the back surface of the substrate contacts the dielectric layer which is disposed on the sidewalls of the through-wafer-via (Fidaner Fig. 6a teaching the claimed “wherein a passivation layer overlies a portion of the back .  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fidaner in view of Guha, Cornfeld and Moon or alternatively further in view of Wu as applied to Claim 16, further in view of US 20110132426 by Kang et al (hereinafter Kang).  

Regarding Claim 17, modified Fidaner discloses the limitations of Claim 16 but does not disclose how each cell is connected to an adjacent cell or bypass diodes. 

However, Kang discloses when forming a plurality of solar cells on the front surface of a substrate, a plurality of interconnects may be used to attach adjacent cells (Fig. 6 corresponding to the claimed "interconnects between each of the plurality of surface mount multijunction photovoltaic cells" limitation) and a plurality of bypass diodes disposed between pairs of cells on the mounting substrate (Fig. 6 corresponding to the claimed "a plurality of bypass diodes wherein each of the plurality of bypass diodes is interconnected to one or more of the plurality of surface mount multijunction photovoltaic cells, and wherein each of the plurality of bypass diodes is mounted to the interconnection substrate” limitation). The interconnects connect adjacent cells ([0030]) and the bypass diodes assists in power reduction due to shadowing ([0074]). 

Therefore, one having ordinary skill in the art would be readily motivated to use interconnects and bypass diodes within modified Fidaner's solar module, as taught by Kang, in order to connect adjacent cells and assist in power reduction due to shadowing (Kang [0030] and [0074]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1-7, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 8-12 of U.S. Patent No. 9680035 in view of Wu and Moon. 

Claims 1-7 and 8-12 of US Patent No. 9680035 in view of Moon disclose all subject matter included in Claims 1-7 and 15-19 of the instant case. 

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9680035 in view of Wu, Moon and Fidaner.

Regarding Claims 8-14, although the instant claims do not disclose the materials for the junction or substrate, as set forth in the rejection of Claims 8-14 under 35 U.S.C. 103(a) above, Fidaner renders obvious the materials of the junction layer and substrate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721